UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2072


PEGGY LUE COLEMAN (Widow of EVERETT DEAN COLEMAN),

                Petitioner,

          v.

CEDAR   COAL   COMPANY;   DIRECTOR,   OFFICE    OF   WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0298-BLA)


Submitted:   February 18, 2014               Decided:   February 26, 2014


Before NIEMEYER, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peggy Lue Coleman, Petitioner Pro Se.     Mark Joseph Grigoraci,
David Y. Yaussey, ROBINSON & MCELWEE, PLLC, Charleston, West
Virginia; Sarah Marie Hurley, Gary K. Stearman, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Peggy      Coleman       seeks    review     of    the   Benefits       Review

Board’s   decision         and    order    affirming    the     administrative          law

judge’s   denial      of    black    lung    benefits       pursuant    to   30    U.S.C.

§§ 901-945 (2012).          Our review of the record discloses that the

Board’s   decision         is    based    upon   substantial        evidence      and    is

without reversible error.             Accordingly, we deny the petition for

review for the reasons stated by the Board.                         Coleman v. Cedar

Coal Co., No. 12-0298-BLA (B.R.B. Feb. 27, 2013; July 18, 2013).

We   dispense   with       oral     argument     because     the    facts    and   legal

contentions     are    adequately         presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2